INTERVIEW SUMMARY CONTINUATION SHEET
Mr. Bilodeau requested the interview to discuss the outstanding non-final Office action mailed July 28, 2021 (hereinafter “July 2021 NF”).  Mr. Bilodeau provided an agenda of topic he wanted to discuss, a copy of which is attached hereto.  The parties discussed at length each of the agenda items 1-5 provided in the agenda.  

Item 1: a discussion in light of error statement in Oath/Declaration - Examiner explained that any error in the claims must be identified by reference to the specific claims and the specific claim language wherein lies the error.  The difference of the newly added claims from the original claims must be pointed out. Examiner would accept the following error statement if provided in an otherwise proper reissue declaration:
Examiner suggested:

Patentee of U.S. Patent No. 9,711,974 (the ‘974 Patent) believes the patent to be wholly or partially invalid or inoperative for patentee claiming more than patentee was allowed to claim.  As an error upon which reissue is based, claim 1 in the ‘974 Patent issued with a present of claimed feature of “wherein the detector detects the wireless power transmission state based on a peak-to-peak level of the output current of the DC-DC converter”.   The reissue is a broadening reissue, with claim 1 being broadened by the removal of the feature “wherein the detector detects the wireless power transmission state based on a peak-to-peak level of the output current of the DC-DC converter” from within new claims 10 and 23.

This suggestion is based on the claims as suggested in the proposed interview agenda. Any further changes to the claims may affect the propriety of the error statement. The parties further agree to work, via email or otherwise, 

Item 2: a discussion of the drawing objection – all occurrences of “400” will be amended to “340” in the specification to correspond with Figs. 1 and 4; or all occurrences of “340” will be amended to “400” in Figs. 1 and 4 to correspond with the specification.

Items 3-4: a discussion in light of the 35 U.S.C §112, (6th ¶) and 35 U.S.C §112, (2nd ¶) -  Examiner explained that the issue regarding the claim interpretation is not whether the term connotes sufficient structure alone, but whether the term is the name of a sufficiently definite structure for performing the functions recited in the limitation.  Specifically, Examiner explained that the issue is not whether “a controller” is a sufficiently definite structure, but whether the controller is a sufficiently definite structure for performing the entire function recited in the claims.

Item 5: a discussion regarding claim 23 - Examiner explained that claim 23 is not seen only claiming the wireless power transmitting 200, but rather appears claiming the combination details of a power supply device (100) and a wireless power receiving (300).   Examiner suggested that after “A wireless power transmitter” (line 1), limitation -- wirelessly transmitting power to a 
 
While the parties were able to state their positions with regard to the objections and rejections in the outstanding Office action, no agreement as to the items 1-5 discussed in the Interview Agenda was made during the interview.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MY TRANG TON whose telephone number is (571) 272-1754.  The Examiner can normally be reached on 7:00 AM – 5:30 PM Monday - Thursday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992